IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39562

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 627
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 6, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
STEVEN HOWARD GROCHOWSKI,                        )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of four years, for malicious harassment, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Steven Howard Grochowski was convicted of malicious harassment, Idaho Code § 18-
7902. The district court sentenced Grochowski to a unified term of five years with a minimum
period of confinement of four years. Grochowski appeals, contending that his sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Grochowski’s judgment of conviction and sentence are affirmed.




                                                   2